The opinion of the Court was delivered by
Gibson, C. J.
The tax book was an official document; and, according' to Hubley v. Keyser, 2 Penns. Rep. 297, it was both competent and sufficient to show the land had been assessed. The receipt of the treasurer, too, was competent evidence, according to White v. Willard, 1 Watts 42, that a surplus bond was executed and delivered; which is enough for the title of the purchaser who is not responsible for the neglect of the purchases in omitting to have it filed. The question, then, is whether a purchaser of unseated land, takes it clear of incumbrances; and on principle it is a plain one. The land itself, and not the owner of it, is debtor for the public charge; and it is therefore immaterial, at the moment of sale, what may be the state of the ownership or how many derivative interests may have been carved out of it. With these the public has no concern: they are sold with the land just as a remainder would be sold wdth the particular estate. It is in vain to say that no more than the owner’s equity of redemption is sold. Why not as well say that the mortgagee’s estate is sold; and that it is the equity of redemption that is reserved ? The question is not answered by saying that the mortgagor is the actual owner in regard to every one but the mortgagee, and that a mortgage creates not an estate but a charge; for to say the owner may charge his land to the extent of its value in the hands of a purchaser, is to say he may exempt it from taxation altogether. Thus incumbered, it could not be sold. Necessity requires that the public duty should be held paramount to all others; and if a judicial sale shall clear the title of incumbrances, there is a more urgent reason that a treasurer’s sale shall have the same effect. The objection that the land was assessed in JKerent townships and sold to different purchasers, cannot bei^pi the plaintiff; for the fact would show no more than an outstanding title in a third person, which would equally bar his recovery.
Judgment affirmed. '